The CouRT
also suffered the depositions of witnesses, now dead, which had been taken in that suit and made part of that record, to be read in evidence as hearsay. The Court also suffered the defendant to read such parts only of a record which he produced as he thought proper, and said it was competent for the counsel of the petitioner to- read the residue. The Court also admitted in' evidence the record of a recovery by the ■ petitioner’s sister, • Susan Davis, of her freedom, on the ground of having been free-' born.
Verdict for the defendant.